DETAILED ACTION 
Response to Arguments
The amendments filed 11/1/2021 have been entered and made of record. 

Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive:
in amendments of 11/1/2021 to independent claim 1, including limitation “to obtain a resultant image that includes pixels having the chrominance values from the processed image and the luminance values from the original image”, and, 
In Applicant Arguments/Remarks (pages 6-7), Applicant states that cited references, and particularly LELEANNEC does not teach/disclose above limitation “pixels having the chrominance values from the processed image and the luminance values from the original image”, rather Applicant asserts that 
“Leleannec’s outputted luminance is processed, not original. Leleannec at [0122], for example, computes final luminance L’’ as a function of original luminance L and final chrominance C,’’ and C2’” 
Similarly, described in Leleannec at [0248];
However, the Examiner disagrees, because:
Because LELEANNEC’s final luminance L’’, and the original luminance L is expressed in the following Eq.
L’’ = L + mC1’’ + nC2’’; 
Herein m, n are real values {see in LELEANNEC’s [0123]}, so that if m =0, and n=0, then L’’ = L, that is the final luminance L’’ is the original luminance L, 
Therefore, LELEANNEC teaches above limitation “pixels having the chrominance values from the processed image and the luminance values from the original image.

Therefore, amended claims 1-15 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LELEANNEC (US 20180352257 A1, DATE FILED:  June 27, 2016), in view of Bruck (US 6519289 B1, as provided in IDS).
Re Claim 1, LELEANNEC discloses a device comprising: memory; a processor connected to the memory to execute instructions (see LELEANNEC: e. g., Fig. 13, and, --Device 1300 comprises following elements that are linked together by a data and address bus 1301: [0304] a microprocessor 1302 (or CPU), which is, for example, a DSP (or Digital Signal Processor); [0305] a ROM (or Read Only Memory) 1303; [0306] a RAM (or Random Access Memory) 1304… ROM 1303 comprises at least a program and parameters.  Algorithm of the methods according to the disclosure is stored in the ROM 1303.  When switched on, the CPU 1302 uploads the program in the RAM and executes the corresponding instructions.--, in [0303]-[0310]),
the instructions to determine luminance values of pixels of an original image and to determine chrominance values of pixels of a processed image obtained from performance of an image processing operation on the original image (see LELEANNEC: e. g., -- The first component Y is a luminance component --, in [0014]-[0018], and, -- [0041] obtaining a luminance component (L) and two chrominance components (C1, C2) from said second Standard Dynamic Range (SDR) color picture., [0042] mapping the luminance (L) and chrominance (C1, C2) components onto a final luminance component (L'') and two final chrominance components (C''1, C''2) in order that the gamut of colors obtained from said final luminance (L'') and chrominance (C''1, C''2) components maps onto the gamut of the colors of the high dynamic range color picture --. In [0041]-[0042] {so that “The first component Y is a luminance component”, and  “obtaining a luminance component (L) is determined/obtained from the original image, and “two chrominance components (C’’1, C’’2)” is determined/obtained from the processed image, in view of: -- said at least one first Standard Dynamic Range (SDR) color picture is obtained from a color-graded version of said High Dynamic Range (HDR) color picture. [0038] Thanks to the color remapping information associated to the encoded second SDR color picture, during the decoding, the hue and perceived saturation of the color of the first imposed SDR color picture obtained from a color-graded version of said HDR color picture are thus preserved, as wished by a Colorist. [0039] The method ensures thus full backward compatibility with an SDR rendering, where a dedicated SDR graded is imposed, and without any additional encoding operation (and the corresponding increase of bandwidth), that would imply residual data coding between the second Standard Dynamic Range (SDR) color picture obtained from the HDR color picture.--, in [0037]-[0039], “color remapping”, “color-graded” are image processing on the original HDR image}, and, -- transmitting said at least one piece of color remapping information. [0049] Thus, said at least one piece of color remapping information is distributed as a metadata associated to said second SDR picture. [0050] In addition, according to a variant said second Standard Dynamic Range (SDR) color picture, is delivered by said mapping.  In other words, said second SDR picture represents a reduced-dynamic version of the HDR color picture, and the corresponding color remapping information is obtained from two SDR color pictures, one SDR color picture imposed by a Colorist and corresponding to a color-graded version of said HDR color picture and the other SDR color picture being delivered by a mapping of the HDR color picture--, in [0048]-[0050], [0117], and [0120]; further see the background: -- a color picture contains several arrays of samples (pixel values) in a specific picture/video format, which specifies all information relative to the pixel values of a picture (or a video), and all information, which may be used by a display and/or any other device to visualize and/or decode a picture (or video) for example.  A color picture comprises at least one component, in the shape of a first array of samples, usually a luma (or luminance) component, and at least one another component, in the shape of at least one other array of samples.  Or, equivalently, the same information may also be represented by a set of arrays of color samples (color component), such as the traditional tri-chromatic RGB representation.--, in [0003]), 
	the instructions further to take the luminance values of the pixels of the original image and the chrominance values of the pixels of the processed image to obtain a resultant image that includes pixels having the chrominance values from the processed image and the luminance values from the original image (see LELEANNEC: e. g., -- linearly combining together the luminance component L and the two final chrominance components C''1, C''2--, in [0122]-[0123], [0182], and [0248]), 
	LELEANNEC however does not explicitly disclose to determine chrominance values of pixels of a processed image obtained from performance of an image processing operation on the original image,
	Bruck discloses determine chrominance values of pixels of a processed image obtained from performance of an image processing operation on the original image (see Bruck: e.g., abstract, col. 1, line 40-col. 2, line 56, col. 6, line 19-col.7, line 4), and 
	to combine the luminance values of the pixels of the original image and the chrominance values of the pixels of the processed image to obtain a resultant image (see Bruck: e.g., col. 1, line 40-col. 2, line 56, col. 6, line 19-col.7, line 4),
 	LELEANNEC and Bruck are combinable as they are in the same field of endeavor: correction/improvement of image signal is derived from the chrominance signal and  the luminance signal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LELEANNEC’s device using Bruck’s teachings by including determine chrominance values of pixels of a processed image obtained from performance of an image processing operation on the original image, and thereof to combine the luminance values of the pixels of the original image and the chrominance values of the pixels of the processed image to obtain a resultant image to LELEANNEC’s determine chrominance values in order to provide correction signal  derived from the determined chrominance values and the luminance value (see Bruck: e.g., abstract, col. 1, line 40-col. 2, line 56, col. 6, line 19-col.7, line 4).

	Re Claim 2, LELEANNEC as modified by Bruck further disclose the instructions are further to remove a gamma correction from the pixels of the original image to obtain original pixels in a linear-luminance component colorspace, and further to extract the luminance values from the original pixels in the linear-luminance component color space (see Bruck: e.g., -- method for luminance correction can also advantageously be used in connection with modern picture coding methods such as e.g. MPEG-1 and MPEG-2.  The principle behind this compensation method is the fact that as a result of the transmitter-end gradation or .gamma.  predistortion, part of the luminance or brightness information contained in the picture is transmitted in the two chrominance signal components.--, in col. 1, line 40-col. 2, line 56).

Re Claim 3, LELEANNEC as modified by Bruck further disclose to extract the luminance values by converting the original pixels in the linear-luminance component color space into luminance values of a linear-luminance opponent color space (see LELEANNEC: e. g., -- a module IFM obtains a first component Y by applying a non-linear function f.sup.-1 on the luminance component L in order that the dynamic of the first component Y--, in [0012]-[0018], and [0255]).

Re Claim 4, LELEANNEC as modified by Bruck further disclose to extract the chrominance values by converting the processed pixels in the linear-luminance component color space into opponent color values of the linear-luminance opponent color space (see LELEANNEC: e. g., -- a module IFM obtains a first component Y by applying a non-linear function f.sup.-1 on the luminance component L in order that the dynamic of the first component Y--, in [0012]-[0018], and [0255]; also see Bruck: e.g., -- method for luminance correction can also advantageously be used in connection with modern picture coding methods such as e.g. MPEG-1 and MPEG-2.  The principle behind this compensation method is the fact that as a result of the transmitter-end gradation or .gamma.  predistortion, part of the luminance or brightness information contained in the picture is transmitted in the two chrominance signal components.--, in col. 1, line 40-col. 2, line 56).

Re Claim 5, LELEANNEC as modified by Bruck further disclose to extract the chrominance values by converting the processed pixels in the linear-luminance component color space into opponent color values of the linear-luminance opponent color space (see LELEANNEC: e. g., -- a module IFM obtains a first component Y by applying a non-linear function f.sup.-1 on the luminance component L in order that the dynamic of the first component Y--, in [0012]-[0018], and [0255]).

Re Claim 6, LELEANNEC as modified by Bruck further disclose to combine the luminance values and the opponent color values of the linear-luminance opponent color space to obtain resultant pixels of the resultant image by converting the luminance values and the opponent color values into the linear-luminance component color space (see LELEANNEC: e. g., -- linearly combining together the luminance component L and the two final chrominance components C''1, C''2--, in [0122], [0182], and [0248]; and, -- a module IFM obtains a first component Y by applying a non-linear function f.sup.-1 on the luminance component L in order that the dynamic of the first component Y--, in [0012]-[0018], and [0255]).

Re Claim 7, LELEANNEC as modified by Bruck further disclose to apply a gamma correction to the resultant pixels (see Bruck: e.g., -- method for luminance correction can also advantageously be used in connection with modern picture coding methods such as e.g. MPEG-1 and MPEG-2.  The principle behind this compensation method is the fact that as a result of the transmitter-end gradation or .gamma.  predistortion, part of the luminance or brightness information contained in the picture is transmitted in the two chrominance signal components.--, in col. 1, line 40-col. 2, line 56).

Re Claim 9, LELEANNEC discloses a device comprising:
a network interface; memory (see LELEANNEC: e. g., received bitstream B.sub.R, for example a HEVC bitstream B.sub.R, transmitted over the network, a same video content can be delivered on several types of equipment, for example one HDR display, an UHDTV with a set-top-box suitable for performing a CRi adaptation or other existing UHDTVs and STBs without any additional processing in existing equipment. [0216] Indeed, starting from these two received inputs, the decoder will be able to reconstruct at least three items--, in [0215]-[0216], and, --[0313] a local memory (1303 or 1304), e.g. a video memory or a RAM (or Random Access Memory), a flash memory, a ROM (or Read Only Memory), a hard disk; [0314] a storage interface, e.g. an interface with a mass storage, a RAM, a flash memory, a ROM, an optical disc or a magnetic support; [0315] a communication interface (1305), e.g. a wireline interface (for example a bus interface, a wide area network interface, a local area network interface) or a wireless interface (such as a IEEE 802.11 interface or a Bluetooth.RTM.  interface);--, in [0312]-[0315]);
a processor connected to the network interface and the memory to execute instructions (see LELEANNEC: e. g., Fig. 13, and, --Device 1300 comprises following elements that are linked together by a data and address bus 1301: [0304] a microprocessor 1302 (or CPU), which is, for example, a DSP (or Digital Signal Processor); [0305] a ROM (or Read Only Memory) 1303; [0306] a RAM (or Random Access Memory) 1304… ROM 1303 comprises at least a program and parameters.  Algorithm of the methods according to the disclosure is stored in the ROM 1303.  When switched on, the CPU 1302 uploads the program in the RAM and executes the corresponding instructions.--, in [0303]-[0310]),
the instructions to store luminance values of an original image in the memory (see LELEANNEC: e. g., Fig. 2, and Fig. 5, --the encoded component L'' and chrominance components C''1, C''2 are stored in a local or remote memory--, in [0165], and, --the bitstream BF and/or F are sent to a destination.  As an example, one of bitstream F and BF or both bitstreams F and BF are stored in a local or remote memory, e.g. a video memory (1304) or a RAM (1304), a hard disk (1303).--, in [0322]);
transmit chrominance values of the original image to a remote computer device via the network interface (see LELEANNEC: e. g., -- transmitting 1010 the second SDR color picture I.sub.2nd.sub._.sub.SDR delivered by said mapping (12) performed by a legacy infrastructure adapted to broadcast a SDR picture (or video) such as HEVC main 10 profile. [0112] According to a particular variant said piece of color remapping information is transmitted 1020 in a dedicated transmission channel distinct from the channel used for transmitting 1010 said second SDR color pictureI.sub.2nd.sub._.sub.SDR. [0113] More precisely, said encoding module 101 comprises a module C obtaining (11) a luminance component L and two chrominance components C1 and C2 from said HDR color picture I.sub.HDR to be encoded.  For instance the components (L, C1, C2) may belong to the YUV color space--, in [0111]-[0113]; also see: --from one received bitstream B.sub.R, for example a HEVC bitstream B.sub.R, transmitted over the network, a same video content can be delivered on several types of equipment, for example one HDR display, an UHDTV with a set-top-box suitable for performing a CRi adaptation or other existing UHDTVs and STBs without any additional processing in existing equipment.--, in [0215]-[0216]),
receive processed chrominance values from the remote computer device via the network interface, and combine the luminance values and the processed chrominance values to obtain a resultant image (see LELEANNEC: e. g., -- linearly combining together the luminance component L and the two final chrominance components C''1, C''2--, in [0122], [0182], and [0248]),
LELEANNEC however does not explicitly disclose the processed chrominance values,
Bruck discloses the processed chrominance values (see Bruck: e.g., abstract, col. 1, line 40-col. 2, line 56, col. 6, line 19-col.7, line 4), and 
take the luminance values of the original image and the processed chrominance values to obtain a resultant image that includes the processed chrominance values and the luminance values from the original image (see Bruck: e.g., col. 1, line 40-col. 2, line 56, col. 6, line 19-col.7, line 4; also see LELEANNEC: e. g., -- linearly combining together the luminance component L and the two final chrominance components C''1, C''2--, in [0122]-[0123], [0182], and [0248]),
 LELEANNEC and Bruck are combinable as they are in the same field of endeavor: correction/improvement of image signal is derived from the chrominance signal and  the luminance signal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LELEANNEC’s device using Bruck’s teachings by including combine the luminance values and the processed chrominance values to obtain a resultant image to LELEANNEC’s determine chrominance values in order to provide correction signal  derived from the determined chrominance values and the luminance value (see Bruck: e.g., abstract, col. 1, line 40-col. 2, line 56, col. 6, line 19-col.7, line 4; also see LELEANNEC: e. g., -- linearly combining together the luminance component L and the two final chrominance components C''1, C''2--, in [0122]-[0123], [0182], and [0248]).

Re Claim 10, LELEANNEC as modified by Bruck further disclose o obtain the luminance values of the original image from a linear-luminance opponent color space applied to the original image (see LELEANNEC: e. g., -- a module IFM obtains a first component Y by applying a non-linear function f.sup.-1 on the luminance component L in order that the dynamic of the first component Y--, in [0012]-[0018], and [0255]; also see Bruck: e.g., -- method for luminance correction can also advantageously be used in connection with modern picture coding methods such as e.g. MPEG-1 and MPEG-2.  The principle behind this compensation method is the fact that as a result of the transmitter-end gradation or .gamma.  predistortion, part of the luminance or brightness information contained in the picture is transmitted in the two chrominance signal components.--, in col. 1, line 40-col. 2, line 56)., and further to obtain opponent color values from the linear-luminance opponent color space applied to the processed chrominance values to combine with the luminance values to obtain the resultant image (see LELEANNEC: e. g., -- linearly combining together the luminance component L and the two final chrominance components C''1, C''2--, in [0122], [0182], and [0248]),
 
Re Claim 11, LELEANNEC as modified by Bruck further disclose to receive the original image via the network interface (see LELEANNEC: e. g., -- transmitting 1010 the second SDR color picture I.sub.2nd.sub._.sub.SDR delivered by said mapping (12) performed by a legacy infrastructure adapted to broadcast a SDR picture (or video) such as HEVC main 10 profile. [0112] According to a particular variant said piece of color remapping information is transmitted 1020 in a dedicated transmission channel distinct from the channel used for transmitting 1010 said second SDR color pictureI.sub.2nd.sub._.sub.SDR. [0113] More precisely, said encoding module 101 comprises a module C obtaining (11) a luminance component L and two chrominance components C1 and C2 from said HDR color picture I.sub.HDR to be encoded.  For instance the components (L, C1, C2) may belong to the YUV color space--, in [0111]-[0113]; also see: --from one received bitstream B.sub.R, for example a HEVC bitstream B.sub.R, transmitted over the network, a same video content can be delivered on several types of equipment, for example one HDR display, an UHDTV with a set-top-box suitable for performing a CRi adaptation or other existing UHDTVs and STBs without any additional processing in existing equipment.--, in [0215]-[0216]).
Re Claim 13, LELEANNEC as modified by Bruck further disclose to transmit the original image containing the chrominance values to the remote computer device via the network interface (see LELEANNEC: e. g., -- transmitting 1010 the second SDR color picture I.sub.2nd.sub._.sub.SDR delivered by said mapping (12) performed by a legacy infrastructure adapted to broadcast a SDR picture (or video) such as HEVC main 10 profile. [0112] According to a particular variant said piece of color remapping information is transmitted 1020 in a dedicated transmission channel distinct from the channel used for transmitting 1010 said second SDR color pictureI.sub.2nd.sub._.sub.SDR. [0113] More precisely, said encoding module 101 comprises a module C obtaining (11) a luminance component L and two chrominance components C1 and C2 from said HDR color picture I.sub.HDR to be encoded.  For instance the components (L, C1, C2) may belong to the YUV color space--, in [0111]-[0113]; also see: --from one received bitstream B.sub.R, for example a HEVC bitstream B.sub.R, transmitted over the network, a same video content can be delivered on several types of equipment, for example one HDR display, an UHDTV with a set-top-box suitable for performing a CRi adaptation or other existing UHDTVs and STBs without any additional processing in existing equipment.--, in [0215]-[0216]).

Re Claim 14, LELEANNEC as modified by Bruck further disclose to compress the original image to obtain a compressed original image and further to transmit the compressed original image containing the chrominance values to the remote computer device via the network interface (see LELEANNEC: e. g., --the distribution of a compressed HDR picture (or video) representative of a color-graded version of a captured picture (or video) while, at the same time, distributing an associated SDR picture (or video) representative of a color-graded SDR version of said captured picture (or video).--, in [0022]).

Re Claim 15, Claim 15 is the corresponding method claim to claim 1 respectively.  Thus, Claim 15 is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. LELEANNEC as modified by Bruck further disclose the method of the corresponding steps (see LELEANNEC: e. g., Fig. 1, and, -- The first component Y is a luminance component --, in [0014]-[0018], and, -- [0041] obtaining a luminance component (L) and two chrominance components (C1, C2) from said second Standard Dynamic Range (SDR) color picture., [0042] mapping the luminance (L) and chrominance (C1, C2) components onto a final luminance component (L'') and two final chrominance components (C''1, C''2) in order that the gamut of colors obtained from said final luminance (L'') and chrominance (C''1, C''2) components maps onto the gamut of the colors of the high dynamic range color picture --. In [0037], [0039], [0041]-[0042] [0048]-[0050], [0117], [0120], [0122], [0182], and [0248]).


Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over LELEANNEC as modified by Bruck, and further in view of Tran (US 20180302690 A1, DATE FILED:    October 3, 2016).
Re Claim 8, LELEANNEC as modified by Bruck however do not explicitly disclose the image processing operation is to apply a digital watermark,
Tran teaches the image processing operation is to apply a digital watermark (see
Tran: e.g., -- embedding information into a host content, a distinction is to be made between two types of marking technique: watermarking and fingerprinting.  When content is marked by watermarking methods, this renders the content traceable usually to the content owner or to the original, or otherwise authorised, distributor of the content.  Watermarking techniques involve inserting a mark into the content, where the mark is based on an identifier traceable to the owner or authorised distributor.--, in [0004], [0007], [0044] and [0048]),
LELEANNEC (as modified by Bruck) are combinable as they are in the same field of endeavor: improvement of image/video signal and obtaining image/video contents derived from the chrominance signal and the luminance signal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LELEANNEC (as modified by Bruck)’s device using Tran’s teachings by including to apply a digital watermark to LELEANNEC (as modified by Bruck)’s video/image processing in order to render the content traceable usually to the content owner or to the original, or otherwise authorised, distributor of the content (see Tran: e.g., in [0004], [0007], [0044] and [0048]).

Re Claim 12, LELEANNEC as modified by Bruck however do not explicitly  disclose a print engine to print the resultant image to a physical print medium.
Tran teaches a print engine to print the resultant image to a physical print medium (see Tran: e.g., -- when referring to media content which is video, the terms visible mark and invisible mark are used to mean content which has been marked in a way which renders the mark perceptible to a human eye, or marked in a way which renders the mark substantially imperceptible to the human eye, respectively. These terms (visible and invisible) are extended to cover other types of media content such as audio content or printable content (documents).--, in [0008]), 
LELEANNEC (as modified by Bruck) are combinable as they are in the same field of endeavor: improvement of image/video signal and obtaining image/video contents derived from the chrominance signal and the luminance signal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LELEANNEC (as modified by Bruck)’s device using Tran’s teachings by including a print engine to print the resultant image to a physical print medium to LELEANNEC (as modified by Bruck)’s video/image processing in order to render the content traceable usually to the content owner or to the original, or otherwise authorised, distributor of the content (see Tran: e.g., in [0004], [0007]-[0008], [0044] and [0048]).




Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667